Citation Nr: 0506256	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
currently sought on appeal.  The veteran filed a timely 
appeal and the claim was certified to the Board.  In February 
2004, the Board granted the veteran's motion to advance the 
case on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  Later that month, the Board remanded the claim for 
further development.  The case was returned to the Board in 
January 2005.

During the course of the appeal, in March 2003, the veteran 
appeared before the undersigned Veterans Law Judge at a 
Travel Board hearing in St. Louis, Missouri.  The transcript 
of that hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee first manifested many years after service and is not 
related to his service.

2.  The veteran's degenerative joint disease of the left knee 
first manifested many years after service and is not related 
to his service.

CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the right 
knee was not incurred or aggravated in his active duty 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The veteran's degenerative joint disease of the left knee 
was not incurred or aggravated in his active duty service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a degree of 10 percent or more within 
one year of separation from service.  See Traut v. Brown, 
6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Arthritis, or degenerative joint 
disease, is a chronic disease subject to presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  To qualify for the presumption, the 
veteran must have served 90 days or more during a war period 
or after December 31, 1946.  In the instant case, the 
veteran's DD Form 214, Report of Transfer or Discharge, 
confirms that he served from November 27, 1970 to February 
23,  1971, for a total of 89 days.  This is not qualifying 
service for the presumption; therefore, the presumption does 
not apply.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The Board notes that entitlement to service connection is 
considered separately for each knee; however, given the 
nature of the veteran's contentions, the facts underlying the 
claims are discussed concurrently below.

In this case, the veteran contends that he is entitled to 
service connection for bilateral knee problems incurred while 
on the wrestling team for the U. S. Coast Guard.  
Specifically, the veteran testified in his March 2003 hearing 
that on one occasion, he was wrestling with another man when 
he heard a loud snap and felt pain in his right knee.  He 
added that shortly thereafter, he developed additional pain 
in the left knee.  He testified that he continued to have 
problems with his knees after separating from service, but 
did not seek immediate treatment because he was young and 
felt that his condition would get better on its own.  

The veteran's service medical records reveal that at his 
November 1970 enlistment examination, his lower extremities 
were evaluated as normal.  The report noted no further 
clinical findings referable to either knee.   

On December 10, 1970, the veteran reported to sick call, 
presenting with complaints of a sharp pain over his right 
knee that he attributed to having sustained a twisting injury 
during a wrestling match two days prior.  Upon examination, 
there was no effusion, discoloration, laxity, or crepitation.  
An x-ray study of December 14 revealed loss of the normal 
soft tissue planes in the knee joint area, indicating 
synovial effusion or hemorrhage.

A December 14, 1970 examination report indicated that the 
veteran also had a tibial tubercle, or bony nodule, on the 
left knee, which he reported as being tender after marching.  
On December 17, examination of the left knee showed good 
range of motion with some pain in the knee, though no 
tenderness in flexion or extension.  There was no effusion or 
evidence of inflammation.  Examination of the right knee at 
that time revealed slight tenderness on flexion.  The overall 
impression noted was arthritis of unknown etiology, and 
Osgood-Schlatter's disease, or inflammation of the growth 
center that forms the tibial tubercle.

On January 4, 1971, the veteran reported for an orthopedic 
consultation, reporting pain in both knees, with the left 
worse than the right.  An x-ray of the left knee demonstrated 
the tibial tubercle ossicle.  It was noted that there was no 
intrinsic orthopedic pathology.  No x-ray of the right knee 
was taken.  A full examination of both knees was conducted.  
The knees were stable on all planes.  The McMurray test was 
negative.  A slight click was detectable on the left knee on 
full flexion but the examiner indicated he doubted a torn 
meniscus.  The veteran achieved full range of motion.  The 
impression was a normal knee examination.  

The veteran returned the following day, reporting continuous 
worsening pain in his left knee.  The examiner noted that on 
the basis of the exam, the veteran's ultimate goal and reason 
for his pain was to leave the Coast Guard.  Following this 
entry in the veteran's service medical records is a note 
indicating that x-rays showed evidence of a fractured pubis, 
which had occurred two years prior.  All lab work was 
negative.  The examiner stated that he found no orthopedic 
pathology to explain the veteran's constant discomfort and 
pain in the knees.  The examiner further suggested a 
psychiatry consultation or separation from service. 

On January 7, 1971, the veteran reported that he no longer 
wanted to be in the Coast Guard.  Later that same month, a 
psychiatric consultation report indicated that there was no 
evidence of a psychological disorder, other than an immature 
personality.

On January 21, 1971, a full review of the health record was 
conducted.  The veteran was noted to have a five week history 
of complaints of left knee pain and a complete lack of 
motivation for continuing training.  Examination of the left 
knee revealed full range of motion.  There was no fluid.  The 
patella glided smoothly. The knee was stable.  
Circumferential measurements were equal.  There was exquisite 
tenderness over the left tibial tubercle which was swollen.  
The x-ray of his left knee showed some fragmentation.  The 
impression was Osgood-Schlatter's disease on the left.  The 
veteran was noted to be uninterested in pursuing any 
therapeutic attempts to make him fit for active duty and 
again indicated his desire to leave the Coast Guard. 

The January 26, 1971 Medical Board report reviewed the 
veteran's two months of in-service treatment and recommended 
that the veteran be discharged from the Coast Guard due to 
Osgood-Schlatter's disease on the left and a left 
cryptorchism.  The Medical Board indicated both disorders had 
existed prior to entry into active duty and had not been 
aggravated by service.  The veteran separated from active 
duty in February 1971.

Relevant post service treatment records document that in June 
1999, in the course of being treated for an unrelated 
disorder, the veteran reported chronic joint pain secondary 
to multiple motor vehicle accidents, with knee pain that 
interfered with prolonged sitting or standing. 

In September 1999, also in the context of treatment for an 
unrelated disorder, the veteran reported that he had a motor 
vehicle accident in 1994, which resulted in bilateral knee 
injuries.

A private internal medicine specialist submitted an opinion 
in September 2001 on behalf of the veteran, stating that he 
continued to have problems with degenerative arthritis in his 
knees, as well as other joints, which started at an early age 
after a wrestling injury while in the military.  Treatment 
records from this physician concerned other unrelated 
disorders. 

The veteran underwent a VA joints examination in March 2002, 
in conjunction with his claim for benefits.  The veteran 
relayed the in-service wrestling injury to his right knee.  
He also reiterated that he began to have left knee pain 
following treatment for his right knee.  He further reported 
having surgery on his knees in 1993, secondary to injuries 
sustained in a car accident.  An examination was conducted, 
after which the examiner stated that diagnosis would be made 
after a full review of the claims file.  In April 2002, the 
examiner reviewed the file, referring specifically in his 
addendum to the incidents of treatment of both knees in 
service.  He stated that based on the x-rays taken, the 
veteran had degenerative joint disease (DJD) in both knees.  
He further opined that the DJD of the left knee was not 
related to the Osgood-Schlatter's disease for which the 
veteran received a medical discharge from service.  He stated 
that it was more likely than not that his current bilateral 
DJD in his knees was related to the intervening 30 years of 
activity between the veteran's service and his first recorded 
instance of treatment. 

In summary, the veteran's service medical records reveal that 
he twisted his right knee while wrestling, and that he 
experienced pain in his left knee shortly thereafter.  No 
orthopedic pathology was found relative to either knee.  
Nearly three months after entry into service, he was 
medically discharged, based upon diagnoses of Osgood-
Schlatter's disease on the left and an unrelated testicular 
disorder.  The service medical records are otherwise silent 
for findings of degenerative joint disease of either knee.

The first evidence of post service complaints of bilateral 
knee pain is in June 1999, nearly 30 years after separation.  
In giving a medical history, the veteran attributed his pain 
to multiple motor vehicle accidents and made no reference to 
his military service.  

The Board reiterates that it may not base a decision on its 
own unsubstantiated medical conclusions, and that it has the 
responsibility to determine the credibility and probative 
value of the evidence.  See Colvin v. Derwinski, supra; 
Madden v. Gober, supra.  With that, there are two medical 
opinions of record which differ on the issue of a nexus 
between the veteran's military service and his current 
disability.

The September 2001 medical opinion relating the veteran's 
current bilateral degenerative joint disease to his service 
appears to be based solely on the veteran's statements that 
he injured his knee wrestling in service, and not on a review 
of the claims file or any other objective evidence.  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the claimant and that are unsupported by the clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  
There are no clinical records demonstrating that the 
internist had access to the service medical records which 
document the nature of the prior right knee injury and left 
knee disorder.  Thus, his statement indicating a connection 
appears to be a general conclusion based on the veteran's 
stated history.  The Board can afford little weight to such a 
conclusion. 

The March 2002 VA examination and subsequent addendum, 
however, disclose that a full review of the evidence was 
made, specifically referring to the events at issue in 
service.  Based on this review, and a complete examination of 
both knees, the examiner opined that it was more likely than 
not that his current degenerative joint disease of both the 
right and left knees was related to the intervening 30 years 
of activity rather than his military service.  Additionally, 
the examiner specifically stated that the Osgood-Schlatter's 
disease on the left, for which the veteran was discharged, 
was not related to his current degenerative joint disease in 
his left knee.  The Board finds that this medical opinion is 
supported by the clinical evidence in the claims file.  As 
such, greater weight is placed on it.   

Accordingly, the Board finds that the record does not 
establish medical evidence of a nexus between the veteran's 
service and his current knee disorders.  As the preponderance 
of the evidence is against the veteran's claims for service 
connection, the benefit of the doubt provision does not 
apply.  Service connection for degenerative joint disease of 
the right and left knees is not warranted. 

Veterans' Claims Assistance Act  

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
The Court has held this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from claims 
for service connection for right and left knee disabilities.  
In this context, the Board notes that a substantially 
complete application was received in June 2001.  In January 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In March 2004, pursuant to 
the February 2004 Board remand, the Appeals Management Center 
(AMC) notified the veteran of the above information again.  
Additionally, the AMC informed the veteran of the individual 
pieces of evidence already of record.  While the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA if 
there was any other evidence or information that he thought 
would support his claim.  Thus, the Board finds that the 
content and timing of the January 2002 and March 2004 notices 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file.  
Additionally, all available post service private treatment 
records have been retrieved.  The Board notes that following 
the February 2004 Board remand, the veteran executed a 
release for an additional private physician from whom he had 
received treatment.  In April 2004, the private physician 
responded that the medical records the veteran had requested 
were more than five years old and had therefore been 
destroyed.  The physician again indicated in May 2004 that 
there were no clinical records of the veteran's knee 
surgeries which had taken place in 1992 and 1993.  In October 
2004, the AMC again requested the veteran to complete and 
return releases for any other doctors or hospitals from whom 
he received treatment.  In November 2004, the veteran 
notified the AMC that VA had everything that could be 
obtained and that he had nothing further to submit.

The Board notes that the veteran has not received treatment 
in the VA healthcare system; thus, there are no VA records to 
obtain.  The veteran has been evaluated for VA purposes in 
connection with this claim, however, and documentation of 
that examination is of record.  

The Board observes that the veteran is in receipt of Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining these records in this 
case.  The Court has indicated that a SSA determination is 
pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  Here, however, the 
critical issue was not whether the veteran is employable, but 
whether his current disability was related to his military 
service.  Accordingly, a SSA determination would have no 
relevance in this case.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

Furthermore, the veteran and his representative have had 
ample opportunity to identify additional outstanding medical 
records that have not already been obtained, and have not 
done so.  In fact, the veteran indicated in November 2004 
that everything that could be obtained had been obtained, and 
that he had sent in everything that he had regarding the 
claim.

The Board therefore finds that a remand of this case for the 
purpose of attempting to obtain the above-mentioned records 
pertaining to the SSA's determination would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran, especially where such a determination does not 
pertain to the issue being decided here, where the veteran 
has already submitted more recent medical evidence, and where 
he has indicated there is no additionally evidence to submit.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Under these 
circumstances, the Board considers the duty to assist 
requirements are met.

ORDER

Entitlement to service connection for  degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for  degenerative joint 
disease of the left knee is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


